This action was brought to recover damages for personal injuries suffered by the plaintiff as the result of being struck by an automobile owned by *515the defendants and by their agent operated as a public car. The plaintiff was the sole witness giving testimony as to the accident itself. The jury returned a verdict in his favor in the sum of $841.67. The case is before this Court on general motion.
John H. Needham and S. F. Needham, for plaintiff.
George E. Thompson and A. M. Rudman, for defendants.
The evidence contained in the record clearly establishes the negligence of the defendants, and there is nothing to indicate to this Court that the jury was not fully justified in finding that the plaintiff was free from negligence.
The contention of the defendants that the jury was not warranted in finding that the car which struck the plaintiff belonged to them is not sustained. The evidence was sufficient to establish the contrary fact that it did belong to them.
No question is raised as to the amount of the verdict. The entry will be, Motion overruled.